Title: To George Washington from Edmund Randolph, 1 December 1780
From: Randolph, Edmund
To: Washington, George


                        
                            Dear Sir,
                            Richmond Decr 1st 1780
                        
                        I omitted to answer your Excelly favor of the 12th of April last, from an expectation of hearing from you
                            soon after on the subject of it—This hope I was led to entertain from an expression contained in it, and had therefore
                            resolved to trouble you but once, by way of reply.
                        It is not perhaps the smallest evil, which Virginia has derived from the War, that the public papers &
                            records, in being removed from the Offices, exposed to danger, have undergone great diminution, and that even those parts,
                            which survive the carelessness of Clerks, are not yet recovered from their confusion. This circumstance has hitherto
                            rendered it difficult to lay our hands upon all the documents in Colo. Mercers case. The Clerk of the Chancery within
                            whose province this business falls is so much engaged in another line, that he is want to make the necessary arrangements
                            in his department of the Court. I do not question however, that I shall procure every thing, which may serve as a
                            foundation for a final decree, as far as papers are concerned. But I fear, that the Sequestering Act forbids the Court of
                            chancery to proceed in this cause. It provides generally, that all Suits, which were depending in any Court of Law or
                            equity within this Commonwealth, on the 12th day of April in the year of our Lord 1774 wherein British Subjects alone are
                            Plaintiffs, and any Citizen of this Commonwealth is a defendant, shall stand continued (unless abated by the death of
                            either party) in the same state, in which they were at that time. Now Mr Graval, Miss Wroughton & Colo. Mercer
                            came within the description of British Subjects, and thereby have occasioned a suspension of the Suit. I will take the
                            opinion of the Court at the next Session in April, whether as Interlocutory decree does not except your Situation from the
                            restrictions of this Law. I should have mentioned, that my Father must have filed every paper in his possession,
                            respecting this business, as not a trace is to be found of one in his Press. I am rather too inclined to believe this, as
                            all exhibits must have been before the Court at the time of the Interlocutory decree?
                    